DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the appeal brief filed on 2/17/2021, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BHISMA MEHTA/           Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                             

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 2-13, 16, 17, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vailancourt (US 4,512,766) in view of Patterson et al (US 5,613,956).
Regarding claim 2, Vailancourt discloses a catheter assembly comprising: a catheter hub 10 having a proximal end 13 and a distal end 18 defining an interior cavity therebetween (fig 4); an actuator 63 disposed in the interior cavity of the catheter hub, extending proximally into the interior cavity of the catheter hub from the catheter hub distal end; and a seal member 65 disposed in the interior cavity of the catheter hub, the seal member including a membrane 68, a cylindrical proximal portion including a generally cylindrical bore extending proximally from the membrane (raised wall which forms the recess which leads to the slit; see annotated figure) to an opening at a proximal end of the proximal portion (the slit), and a distal portion extending distally from the membrane to a sealing outlet bore (bore in which actuator is located), the distal portion having an actuator cavity therein between the membrane and the sealing outlet bore (fig 4, see annotated figure below), wherein the actuator extends through the sealing outlet bore into the actuator cavity (fig 4, see annotated figure below), and wherein the membrane comprises a slit 37. 



    PNG
    media_image1.png
    580
    692
    media_image1.png
    Greyscale

While Vailancourt substantially discloses the invention as claimed, it does not disclose the slit that defines a plurality of membrane flaps.  
Patterson discloses a similar device which has a self-sealing membrane 8 (figs 1 and 3) with slits 306 which form at least three membrane flaps (fig 3). The membrane of Patterson increases ease of movement while maintaining hemostasis of a wide range of diameters of catheter and guidewires that can be passed through the membrane (Col.2 ll 44-49). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vailancourt by modifying the slit with the slit of Patterson 
Regarding claim 3, see combination in claim 2 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson which has a y-shaped configuration (fig 3 of Patterson).
Regarding claim 4, see combination in claim 2 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson which has a slit length less than a diameter of the membrane (fig 3 of Patterson).
Regarding claim 5, see combination in claim 2 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson where an end of the slit does not penetrate into an inner surface of the seal member (figs 2 and 3 of Patterson).
Regarding claim 6, wherein the slit cooperates with an end of a needle shaft disposed within the actuator to form a liquid-proof seal (fig 1 of Vailancourt).
Regarding claim 7, Vailancourt discloses a catheter assembly comprising: a catheter hub having a proximal end 13 and a distal end 18 defining an interior cavity therebetween (fig 4); and a seal member 65 disposed within the interior cavity (fig 4), the seal member including a membrane (in which the slit is located and located at the bottom of the recess 68), a cylindrical proximal portion including a generally cylindrical bore extending proximally from the membrane (walls which form the recess in 68 which lead to the membrane and slit; see annotated figure above) to an opening (slit) at a proximal end of the proximal portion, and a distal portion extending distally from the membrane to a sealing outlet bore (fig 4), the distal portion comprising an actuator 
While Vailancourt substantially discloses the invention as claimed, it does not disclose the slit defining a plurality of membrane flaps.  
Patterson discloses a similar device which has a self-sealing membrane 8 (figs 1 and 3) with slits 306 which form at least three membrane flaps (fig 3). The membrane of Patterson increases ease of movement while maintaining hemostasis of a wide range of diameters of catheter and guidewires that can be passed through the membrane (Col.2 ll 44-49). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vailancourt by replacing the slit with the slit of Patterson which defines a plurality of membrane flaps as taught Patterson in order to increase ease of movement while maintaining hemostasis of a wide range of diameters of catheter and guidewires that can be passed through the membrane.
Regarding claim 8, see combination in claim 2 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson which has a y-shaped configuration (fig 3 of Patterson).
Regarding claim 9, see combination in claim 2 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson which has a slit length less than a diameter of the membrane (fig 3 of Patterson).
Regarding claim 10, see combination in claim 2 and figs 2 and 3 of Patterson, the combination giving the reason for using the slit of Patterson where an end of the slit does not penetrate into an inner surface of the seal member (figs 2 and 3 of Patterson).
Regarding claim 11, wherein the slit cooperates with an end of a needle shaft disposed within the catheter hub and through the seal member to form a liquid-proof seal (fig 1 of Vailancourt).
Regarding claim 12, Vailancourt discloses an actuator having a cylindrical shaft (20 in fig 5 and 17 in fig 3) with a proximal free end 35 and a distal end and an eyelet portion at the distal end (portion surrounded by catheter 19 in both claims 3 and 5), the proximal free end positioned within the actuator cavity (figs 3 and 5).
While Vailancourt substantially discloses the invention as claimed, it does not disclose the claimed actuator in the same embodiment as one with the claimed proximal portion.
References are not read in a vacuum. Vailancourt discloses different structures in different embodiments some of which may be swapped/substituted with similar structures in other embodiments as part of the KSR rational of simple substitution of one known element for another to obtain predictable results. For example in Vailancourt, the different ways in which the catheter 19/60 is anchored to the actuator and housing do not depend on the seal members at the proximal end of the actuator and one of ordinary skill in the art would appreciate they may be freely substituted. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Vailancourt to combine different embodiments such that the actuator has a cylindrical shaft with a proximal free end and a distal end and an eyelet portion at the distal end, the proximal free end positioned within the actuator cavity as taught by Vailancourt itself as it would be obvious to combine different valve members/membranes with different actuators to from different 
Regarding claim 13, see combination in claim 12, the cylindrical shaft of the actuator having a first cross dimension (figs 3 and 5) and the eyelet portion having a second cross dimension (figs 3 and 5) being closely sized to and greater than a diameter of a needle cannula (see how needle cannula fits in device in fig 1), the second cross dimension configured to secure the eyelet portion to the distal end of the catheter hub (figs 3 and 5).  

    PNG
    media_image2.png
    401
    394
    media_image2.png
    Greyscale

Regarding claims 16 and 17, wherein the proximal portion is configured to present an impact surface to a free end of a tapered connector, such that insertion of the tapered connector into the catheter hub interior cavity impacts the impact surface 
Regarding claims 19 and 21, wherein the distal portion is adapted to be compressed to generate a restoring force when a distal force is applied against the proximal end of the proximal portion to move the seal member distally from a ready to use position, the restoring force at the distal portion biasing the seal member proximally to the ready to use position when the distal force is removed from the proximal end of the proximal portion (the spring 69 may be considered part of the seal member; additionally, the material which the seal is made from biases itself back to its original shape, the spring is only to increase the speed – Col.7 ll 61-67).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vailancourt (US 4,512,766) in view of Patterson et al (US 5,613,956) and Nakajima (US 7,008,404).
Regarding claim 14, while Vailancourt and Patterson substantially disclose the invention as claimed, they do not disclose wherein the proximal free end comprises a third cross dimension larger than the first cross dimension and the second cross dimension and smaller than an inner diameter of an inner wall of the catheter hub.  
Nakajima discloses an actuator 4 which has one end with annular protrusion 3b to prevent dislocation of the actuator with respect to the seal member (Col.3 ll 20-24). The annular protrusions 3b are different than the equivalent actuator (body 4a) and the comparable second dimension (flange 4b). Said annular protrusions are thus a third cross dimension.
.
Terminal Disclaimer
The terminal disclaimers filed on 2/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 9,545,495, 8,652,104, and/or 10,080,867 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 15 is allowable
The examiner did not find a teaching or suggestion for modifying closest art Vailancourt such that the cylindrical shaft comprises a barb at its proximal end, with an enlarged flange folding back over a portion of the cylindrical shaft and diverging in a shaft direction to define a frustoconcial outer surface being radially outward of the cylindrical shaft. While an enlarged end on a cylindrical shaft is known, modifying Vailancourt with the claimed a barb would constitute impermissible hindsight due to the limitations regarding its shape. 
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for modifying closest art Vailancourt such that the seal member is in circumferential engagement with an inner wall of the catheter hub interior cavity, which separates the interior cavity into distal and proximal portions. While the examiner originally rejected such claims (see final rejection 3/16/2021), upon review the examiner believes the rejection to be impermissible hindsight.
Response to Arguments
The rejection of claims 18 and 20 is withdrawn and indicated allowable as the rejection is considered based on impermissible hindsight. Applicant’s arguments were not persuasive but are moot.
Prosecution is reopened to clarify the remaining rejections (especially with added annotated figures) but the rejections remain the same.
Applicant's remaining arguments filed 8/9/2021 have been fully considered but they are not persuasive. 
On pages 5-7, Applicant argues limitation (B), specifically that recess 68 of Vailancourt is not the claimed generally cylindrical bore. The examiner disagrees, the two are not mutually exclusive. The recess of Vailancourt may be considered a bore under broadest reasonable interpretation. The bore must have a generally cylindrical shape, which it does, but there is no inherent length attributed to the bore under broadest reasonable interpretation. Further, based upon Applicant’s own definition of a bore, the recess of Vailancourt is a bore as it is an inner surface of a hollow cylindrical object. Applicant also argues the term must be read in view of the specification, although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
On pages 7-10, Applicant argues limitation (C), that Vailancourt does not have a “sealing outlet bore”. The annotated figure associated with figure 2 above clearly indicates what the examiner considers to be the sealing bore. In response to applicant's argument that the references fail to show certain features of applicant’s invention, similar to the argument with respect to (B), it is noted that the features upon which applicant relies (such as the insert member 63 is not in contact with the valve member 65 or the inner surface of bore 17 for example) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As Applicant’s arguments are based on the specification rather than the claimed limitations, the arguments are not persuasive.  Applicant also argues bore 17 is not an outlet bore “since it ends and is covered by annular flange 61 of catheter 60”, the examiner disagrees, as Applicant listed on page 5 of the appeal brief, a bore is a hole/hollow part of something. The presence of a flange does not negate the bore’s other properties. Additionally, Applicant’s argument that “Vailancourt fails to disclose or suggest a bore that seals the insert member and also is at the outlet of the catheter hub” is not persuasive as, similar to above, the limitations (sealing the insert member and the outlet of the catheter hub) are not recited in the claims. 
On pages 10-12, Applicant argues limitation (D), that Vailancourt does not have an actuator cavity. Applicant again relies on limitations not in the claims, “…the insert 
On pages 12 and 13, with respect to claim 12, Applicant argues that there are substantial differences between figs 4 and 5, notably that the insert member/actuator has a flange and that the valve member is a standalone cylinder. Applicant especially focuses on the differences in the valve members. Yet both the portion of figures 3 and 5 being relied upon does not depend upon the valve for its function. References are not read in a vacuum but for what they teach one of ordinary skill in the art. As the means for securing the catheter in figs 3-5 (such as the overlap between the eyelets of the actuator in figs 3 and 5, or the flange in fig 4) does not depend on the specific valve type being used in claims 3-5, it is obvious to substitute one for another under KSR rational. The examiner requests Applicant refer to where the examiner referred to “Here in Fig.5, the examiner argues that it is the proximal end portion 35 that is in the actuator cavity of the standalone valve member 70” as the examiner never made such an assertion and the purported inconsistencies. Applicant is arguing the embodiments individually rather than as a whole and for the particular structures the examiner relied upon.
On pages 13 and 14, with respect to claim 13, Applicant argues the insert member has a uniform diameter except for the flange 21 and that the diameter of the insert member distal and proximal of the flanges are the same. The examiner does not understand such an argument as the flange clearly has a different cross dimension than the other portions of the actuator/insert member.
On page 14, with respect to claims 16 and 17, Applicant argues that the seal member is compressed and does not slide. The examiner disagrees as they are not mutually exclusive and figures 1 and 2 clearly show how the valve both compresses and slides along the actuator. 
On pages 14 and 15, with respect to claims 19 and 21, Applicant argues the spring 69 is different than valve 65. However, there is no limitation which prevents the spring from being considered part of the valve, regardless of them being different materials. Further Applicant argues the portions of valve 65 that sandwich the spring 69 are not compressible, which is confusion as Applicant already stated the valve is compressed in the section regarding claims 16 and 17. Further, Vailancourt states the spring 69 “aids the natural resilient bias of the valve member to snap the valve back to its extended or closed position…” (emphasis added) at Col.7 ll 64-67, directly contradicting Applicants argument.
On pages 15 and 16, with respect to claim 14, Applicant argues, with respect to claim 14, that Nakajima is the polar opposite of the actuator of the instant invention and that Applicant argues they fail to see how Nakajima is applicable to the various dimension and diameters of claim 14. The examiner disagrees, Nakajima still functions in many similar ways (for example fig 7 shows insertion of a fluid connector opens the valve, similar to Vailancourt) such that some features may be applicable to Vailancourt, in the instant rejection it is protrusions which provide a third outer cross dimension to an actuator which assist in preventing dislocation of the valve with respect to the actuator.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783